Citation Nr: 1444598	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for hepatitis C.  

3. Entitlement to an effective date prior to March 2, 2011, for the grant of service connection for a left shoulder disability, status post stab wound with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1973 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In pertinent part, the August 2011 rating decision granted service connection for a left shoulder disability, status post stab wound with residual scar, and assigned an effective date of March 2, 2011.  

The Veteran requested a videoconference hearing before the Board in his February 2014 substantive appeal (VA Form 9) of the denials of service connection for PTSD and hepatitis C.

The issues of service connection for PTSD and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The first communication from the Veteran expressing intent to file a claim of service connection for a left shoulder disability, status post stab wound with residual scar, was received on March 2, 2011.


CONCLUSION OF LAW

An effective date prior to March 2, 2011, is not warranted for the award of service connection for a left shoulder disability, status post stab wound with residual scar.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.   

Legal Criteria, Factual Background, and Analysis

The Veteran argues he is entitled to an earlier effective date for the grant of service connection for a left shoulder disability, status post stab wound with residual scar. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.


The Veteran filed a claim for service connection for a left shoulder disability, status post stab wound with residual scar, among other disabilities, that was received at the RO on March 2, 2011.  

Here, the RO granted service connection effective the date that the Veteran's original claim of service connection for a left shoulder disability was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In the July 2014 appellant's brief, the Veteran's representative indicated that the Veteran asserts he filed his claim for service connection for a shoulder disability prior to March 2, 2011.  The representative also indicated that the Veteran asserted he was entitled to an earlier effective date because "he applied for VA benefits as early as 1976."  The Veteran is competent to report when he filed a claim, but the Board finds that his assertion is not credible.  A careful review of the claims file shows the Veteran did not file a claim for a left shoulder disability prior to the one that was received at the RO on March 2, 2011.  Notably, he indicated he had not ever filed a claim with VA on the claim form, which was dated March 1, 2011.  The record shows that the Veteran sought and received VA education benefits in the 1970s, but does not show that he filed a claim for service connection for any disability prior to March 2011.    

Because the Veteran did not file a formal or informal application for service connection for a left shoulder disability prior to March 2, 2011, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection for a left shoulder disability, status post stab wound with residual scar.  Therefore, the claim for an earlier effective date for the grant of service connection for a left shoulder disability, status post stab wound with residual scar, must be denied because the RO has already assigned the earliest possible effective date provided by law. 


ORDER

Entitlement to an effective date earlier than March 2, 2011, for the grant of service connection for a left shoulder disability, status post stab wound with residual scar, is denied.  


REMAND

An October 2013 rating decision denied the Veteran service connection for PTSD and hepatitis C.  He filed a notice of disagreement, and a statement of the case was issued in January 2014.  He filed a substantive appeal in February 2014.  

The AOJ appears to be processing these appeals and have not certified them to the Board.  However, the Board must determine its own jurisdiction, and finds the procedural elements have been met for the Board to assume jurisdiction over the claims.  

As noted above, in his February 2014 VA Form 9, the Veteran requested a Board videoconference hearing at the local VA office; such hearing has not been scheduled, and the record does not show the request was withdrawn.  
Because he is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Board videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


